Case: 13-60055      Document: 00512489778         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-60055                            January 6, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID BEASLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CR-78-5


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM: *
       David Beasley pleaded guilty to conspiracy to commit wire fraud through
a telemarketing scheme that victimized ten or more persons over the age of 55.
Beasley was sentenced to 262 months of imprisonment. We vacated Beasley’s
sentence and remanded the case because the district court misapplied the
Sentencing Guidelines. On remand, Beasley’s advisory guidelines sentencing
range was 168 to 210 months in prison. Within that range, the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60055    Document: 00512489778      Page: 2    Date Filed: 01/06/2014


                                 No. 13-60055

sentenced Beasley to 210 months of imprisonment. Beasley now challenges
the reasonableness of his 210-month sentence alleging that the district court
failed to consider his post-sentence rehabilitation.
      “A discretionary sentence imposed within a properly calculated
guidelines range is presumptively reasonable.”         United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). Here, the record reflects that
the district court considered information regarding Beasley’s post-sentence
rehabilitation efforts.   Beasley’s “disagreement with the propriety of the
sentence imposed does not suffice to rebut the presumption of reasonableness
that attaches to his within-guidelines sentence.” United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010).
      AFFIRMED.




                                        2